The opinion of the Court r was delivered by


Mr. Justice Gantt.

The plaintiff in this case hired her son (a boy under age) to foe defendant for one year. 0y remained from January until June, when for some cause foe hoy left foe service'of foe defendant.
This action was brought by the mother, to recover foe value of her son’s services for the time he remained-
*10I see nothing in the contract which tends to impair the Correctness of- the construction given tu it by the' presiding Judge. _. The contract was made with the mother and for her benefit; consequently she might rightfully and legally recover the wages secured to he paid by the contract, which the defendant had entered into with her.
The nonsuit moved for, is refused.. —
Richardson, Johnson, Colcock, Justices concurred.